Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This communication is in response to the Request for Continued Examination (RCE) filed on January 14, 2021.					                        
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. 
Applicant’s submission has been considered and has been entered.  
         Priority
This application is a DIV of 16/180,316 11/05/2018, is acknowledged. 
Status of Claims
Claims 1-5 and 13-19 are currently pending in the application. Claims 6-12 have been cancelled.
Receipt is acknowledged of amendment / response filed on September 11, 2020 and further on October 07, 2020 that have been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 01/14/2021, which has been entered in the file.
Response to Election/Restriction
now includes claims 1-5 and 13-19 drawn to a method of administering tasimelteon to a patient, the improvement comprising, without traverse, is acknowledged. However, during a telephonic interview with Mr. Stephen Swinton, Jr. (Attorney for Applicant) on September 29, 2020, Applicant has agreed to cancel non-elected claims 6-12 and therefore, the restriction requirement is hereby withdrawn and hence, all pending claims 1-5 and 13-19  are currently examined and found allowable over the prior art of record.
Allowable Subject Matter
	Claims 1-5 and 13-19 are allowed.
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 1-5 and 13-19 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art US 8,785,492) and there is no suggestion or motivation to modify any prior art method of administering tasimelteon to a patient, the method comprising 
    PNG
    media_image1.png
    135
    586
    media_image1.png
    Greyscale
 etc. Therefore, the instant claims 1-5 and 13-19 are found allowable over the prior art of record.

Telephone Inquiry

Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant. See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626